﻿First of all, I would like to extend may delegation’s and my personal warmest congratulations to the President on his election to the presidency of this important and vital session of the General Assembly. Without a doubt, his personal skills and experience, with which I am quite familiar because of our old friendship, will ensure the success of the work of this session and make it possible to attain the objectives and goals to which we aspire.
I also wish to pay tribute to Mr. Joseph Garba's important role as president of the General Assembly's forty-fourth session^
I also wish to extend my country's congratulations to the people of Yemen on their historic atop of unifying. I also would like to congratulate the people and Government of Liechtenstein on its admission to the membership of our Organisation.
The present session is convened at an historic juncture. The unification of the Germanys is a giant step -which may be viewed as one of the most important results of the ending of the cold war. We hope to witness in the near future the unification of the two Koreas, in the interests of the Korean people.
One of the most significant aspects of this session, is that it is being held in the wake of the cold war's ending at a time when detente has begun to prevail in the international community with all that that means in terms of a positive outlook and the ability to respond to the aspirations of peoples and whole communities,
In the view of Egypt's delegation, the ending of the cold war is the most important landmark in international relations at the end of the twentieth century. While we welcome this, we in the third world cannot but feel somewhat apprehensive with regard to the increasing co-operation between East and West. We fear that this new co-operation nay be at the expense of the South. I am referring to the dangers of the so-called marginalisation of the South. This is a tendency that the developed countries should avoid. On the other hand, the developing countries should be wary of it.
None the less, there has been a recent important gain that has profound implications, which I must emphasise here namely, the strengthening of the United Nations and the enhanced credibility of its role. There is no doubt that this forty-fifth session now takes place at a time when the international Organization has enhanced its status and increased its effectiveness. I believe that this will enable the third world countries to play a more effective role in conducting the affairs of the United Nations in favour of an international peace and world security system that would be based on justice and fairness.
If the United Nations has demonstrated recently its focal role in imposing the adherence to the principles of the Charter and the need to resolve international problems by peaceful means, we are all required to ensure that the Organisation should continue to play that focal role by showing our solidarity as a world community in standing up to each and every aggression, expansion and violation of the sovereignty and legitimacy of any State Member of the United Nations.
Moreover, the ending of the cold war necessarily will mean significant progress towards disarmament. This is the hop, of a humanity that yearns for peace, tranquillity and prosperity. It is also an objective that goes hand in hand with Egypt's constant striving to free the Middle East region from all weapons of mass destruction.
Having spoken of aggression, expansion and the violation of the sovereignty and legitimacy of other States, I am duty-bound to speak of the tragic events which began on 2 August 1990, when the Iraqi array invaded the territory of Kuwait. That Iraqi invasion of Kuwait, the overthrow of its legitimate Government, called to mind a bitter period in the history of Europe that led to the outbreak of the Second World War.
It was unfortunate indeed that by its invasion of Kuwait, Iraq should have seen fit to stem the tide of optimism and about the hope in a future wherein nations could look forward to conduct their dealings with each other in line with the dictates of international legitimacy. It did this at a time when the international community had begun to breathe easier and enjoy the first fruits of detente and the collapse of the symbols of ideological and political differences.
The Iraqi occupation of Kuwait cones as a brutal and irrational attempt to vitiate and annul the patient and painstaking strivings by mankind for over half a century to enshrine the principles of legitimacy. It undermines the achievements of sanity and the success of the international will to return to the rule of law and the principles of the United Nations, Charter.
Egypt, which prides itself on its participation in the drafting of the United Nations Charter its membership of the international Organisation since its inception and its hosting of the League of Arab States in line with the behests of its role and its commitments, cannot but declare from this rostrum - which represents the very pulse of an international community that is desirous of upholding international legitimacy and international law - Egypt, I repeat, cannot but renew its condemnation of Iraq's invasion of Kuwait and reiterate its denunciation of the continuation of that occupation. 
Egypt repeats it, call for Iraq's immediate and unconditional withdrawal from the State of Kuwait and the return of its legitimate Government in compliance with the relevant Security Council resolutions. The successive Security Council resolutions concerning the Iraqi aggression against Kuwait provide a good basis for the peaceful option in the settlement of this problem.
When I speak of a peaceful option, I want to stress that the President, Government and people of Egypt want to avoid the consequences and implications of the military option. President Hosni Mubarak’s efforts towards a peaceful settlement of this crisis and his sincere appeal to the Iraqi leader to resort to reason and respond to international and regional unanimity in calling for Iraq's withdrawal from Kuwait, stem from Egypt's sincere desire to find a peaceful solution before it becomes too late and thus spare the region more bloodshed. It is enough that principles and values have been trampled underfoot.
Egypt's position of principle in respect of the Gulf crisis is not only consonant with Security Council resolutions, but also bespeaks, quite clearly and altruistically, Egypt's historic and moral responsibilities towards the Arab world. Those responsibilities are not a matter of choice. Bather, they are a form of inescapable historic necessity.
Given the deterioration of the situation and the heightening of tensions in the Gulf, we must never lose sight of another source of tension in the region, namely, Israel's continued occupation of the Arab lands and the increased suffering of the Arab people under that occupation. Israel would be mistaken if it believed that the Gulf crisis can divert attention from the Palestinian cause, from the intifadah of the Palestinian people or from that people's right to claim its inalienable political rights, especially its right to self-determination. 
Much as it is illogical to link Iraq's occupation of Kuwait and Israel's occupation of Arab lands, and much as it is wrong to make the settlement of the former issue conditional on the settlement of the latter Israel would miscalculate if it were to exploit the Gulf crisis in trying to blot out the Palestinian cause or sweep it into oblivion. We are firmly convinced that the inadmissibility of the acquisition of the lands of others by force is an indivisible principle.
In order for things not to become confused, world public opinion must remain alert to Israel's practices in the occupied Arab territories! collective punishment, demolition of homes, arbitrary measures imposed on the occupied territories, the deportation by force of Palestinian women and their children and the continuing influx of immigrants from the Soviet Union Jews to Israel for settlement in the occupied Arab territories.
It is with pleasure that I extend congratulations to the State of Namibia, which has joined the United Nations. Undoubtedly, this is a valuable addition to the Organisation's strength that consolidates its universal nature. With the independence of Namibia and its admission to the United Nations as a full member of the international community, the African continent has achieved a great advance towards complete liberation. There only remains the granting of the full rights of the militant people of South Africa and the dismantling of the apartheid system.
In order to accelerate the tempo of accession to independence by the people of South Africa, I wish to call from this rostrum on the African National Congress of South Africa (ANC) and the Pan Africanist Congress of Azania (PAC) to join racks and unite in their common struggle. We also hope that Nelson Mandela will be able to arrive at a shared position with Mr. Buthelesi towards an end to the violence, co-ordination of positions and the continuation of the liberation struggle.
Notwithstanding certain signs of South Africa's march towards independence, the African continent still suffers from an unfavourable international economic situation, in addition to chronic economic problems and the results of natural disasters, such as drought and desertification.
While Egypt welcomes the declared readiness of some developed countries to forgive some bilateral public debts owed by some African countries, especially the least developed among them, it hopes that further effective measures will be taken towards mitigating the burden of the African countries, foreign debts. That burden has been portrayed quite honestly and objectively in the report just referred to by the representative of Senegal which was prepared by Mr. Bettino Craxi, the Secretary-General's personal representative on the world debt problem.
One of the urgent and just demands of the African countries is that the donor countries should adopt a more comprehensive strategy to deal with Africa's official and commercial indebtedness on a consistent basis, without discrimination or distinction between categories of debtor countries, while giving special attention to the needs of the least developed countries. It was on this basis that Egypt actively participated in the United Nations Conference on the problems of the least developed countries, which was held in Paris in September 1990. 
The serious economic problems besetting the third world under the impact of the accelerating international economic changes require, in our view, the intensification of dialogue and co-operation in the South-South contest, on the one hand, and between the South and the north, on the other. It was on this basis that the joint initiative by the Heads of State and Government of Egypt, Yugoslavia, Venezuela, Senegal and India was taken, with a view to reactivating dialogue between the North and the South on development issues. The initiative commanded the support of the Ninth Summit of Non-Aligned Countries which was held in Belgrade in September of 1989.
That effort coincided with the initiative of the Group of 15 which was established at the Belgrade Summit of the Hon-Aligned Countries in order to reactivate South-South co-operation.
Believing as it does in the importance of strengthening South-South co-operation, Egypt participated in the Summit of the 15 developing countries which was held in Kuala Lumpur in June 1990. That Summit adopted a new strategy. The summit of the same group which is to be held in Caracas in June 1991 will follow up the implementation of that strategy.
In all its actions, Egypt works towards a just peace and the creation of opportunities that would strengthen that peace wherever possible. In effect, the striving for a just peace has always characterised Egypt's policy through the ages. The present phase is no exception. Peace that is based on justice provides the only solid foundation on which we can build the hopes and aspirations of mankind and translate them into realities.
We in Egypt, much as we are surrounded by tensions, anxieties and feelings of injustice and insecurity, hold fast to those hopes and aspirations. The radical changes now taking place in the world have revived the dream of an age of peace as foreseen by the Arab philosopher, Al-Parabi, in his utopia. These radical changes that have been taking place over the past few years and which have now culminated in the lifting of the iron curtain between East and West augur well for all.
However, Egypt notes with concern the continued widening of the gap between the North and the South and the persistence of many chronic conflicts in the South, they are afraid that the iron curtain which in the past separated East from West could now divide the North from the South. This is a prospect that the international community should avoid most resolutely.
Egypt hopes that, with the coming of the twenty-first century, we shall be on the threshold of a world that will be more in keeping with the aspirations of the oppressed peoples, a world of less disparity between its North and its South, less injustice between rich and poor. The countries of the South, even though they do not possess science and technology, do possess a rich heritage of wisdom, civilisation, tradition and moral values. This is a heritage which no one, regardless of his degree of prosperity or level of development can ignore.
Let us approach the twenty-first century with the hope that the North and the South will complement each other and not distance themselves from each other. We hope that the gap between the North and the South will shrink, not widen, that their interdependence will become a way of life that cannot be altered. The developed world must understand this, just exactly as the ancient understood it when he expressed their surprise at the complementarily of the objects of our balanced material universe. I have long seen the river pour its waters into the sea. And yet, the river has not dried up, nor has the sea overflowed its shores.
